Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 16-33.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-33, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16,  is indefinite because it is not clear what applicant is claiming or what limitations are encompassed by the claim.  Specifically,  the preamble claims a bike carrier mountable on a trailer coupling, i.e. capable of being mounted on and the body of the claim does not clarify or positively claim a trailer coupling, e.g. “each receiving member is configured to clamp a coupling body”, i.e. capable of clamping a coupling body.  Therefore the claim does not positively claim a trailer coupling, but merely a bike carrier for use with a trailer coupling and/or capable of mounting thereto and it is not clear if the structure of a trailer coupling is intended to be claimed in combination with the invention of a bike carrier.   Appropriate correction is required.
Claims dependent upon the claims rejected above are rejected for the above reasons as they do not remedy the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19, 24-25, 29-31, 33, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0205629 to Wang.  Insofar as the claimed invention is understood:
With regard to claim 16, a bike carrier (fig. 1) mountable on a trailer coupling (50-52), said bike carrier comprising: two support arms (10, 10’) arranged pivotably between a non-use position and a use position; two primary supporting devices (12) each having a movable receiving member (120, PAR 0016), wherein said support arms are operatively coupled with said primary supporting devices such that a movement of said support arms effects a movement of said receiving members, wherein each receiving member is configured to clamp a coupling body (51, fig. 1), supported by a neck of said trailer coupling (see fig. 2), and wherein said bike carrier further comprises a secondary supporting device (30) configured to engage with at least one protrusion (52) provided on said neck of said trailer coupling (see figs. 1-3).
With regard to claim 17, wherein said receiving members (120) are movable between an open position in which said receiving members are arranged such that said coupling body (51) is arrangeable between said two receiving members and an engaging position in which each of said two receiving members is arranged such that said receiving members contact an inserted coupling body (figs. 1-4).
With regard to claims 18-19, wherein each receiving member (120) is pivotably movable about a pivot axis; and wherein a first receiving member of said receiving members is pivotably movable about a first pivot axis and a second receiving member of said receiving members is pivotably movable about a second pivot axis (120 pivots about bolt in lower portion of 10, 10’, see fig. 2).
With regard to claim 24, wherein one of said primary supporting devices (12) and said secondary supporting device (30) are rigidly coupled to each other or integrally formed with each other, wherein one engaging member is integrally formed with one of said receiving members (120), wherein said receiving members comprise reinforcing walls (see figs. 1-3).
With regard to claim 25, wherein said support arms (10, 10’) are integrally movably coupled with said primary supporting devices (12, see figs. 1-3).
With regard to claim 29, wherein said two support arms (10, 10’) are pivotably mounted on a base part at a distance from each other and such that shorter portions of said support arms are provided on one side of said base part and longer portions of said support arms are provided on the other side of said base part, wherein said receiving members (120) are coupled to said shorter portions of said support arms (see figs. 1-3).
With regard to claim 30, further comprising a tensioning mechanism (20, figs. 1, 3) configured to urge said two support arms (10, 10’) into said use position upon operation of the same or wherein said tensioning mechanism and said receiving members (120) are arranged on opposite sides of said base part or wherein a bike support portion is provided on each longer portion of said support arms.
With regard to claim 31, wherein said pivot axes are arranged parallel with respect to each other (see fig. 2).
With regard to claim 33, wherein said tensioning mechanism (20) is configured to lock said two support arms (10, 10’) in said use position (see figs. 1, 3).
Allowable Subject Matter
Claims 20-23, 26-28, 32, appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

9/12/2022